                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NATE LINDELL,

         Plaintiff,                                                          ORDER
 v.
                                                                   Case No. 19-cv-626-wmc
 SUE NOVAK, et al.,

         Defendants.


        Plaintiff Nate Lindell has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.        To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

        For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than August 30, 2019. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                               ORDER

        IT IS ORDERED that plaintiff Nate Lindell may have until August 30, 2019 to submit

a trust fund account statement for the period beginning approximately January 31, 2019 and

ending approximately July 31, 2019. If, by August 30, 2019, plaintiff fails to respond to this
order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event, the

case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 1st day of August, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
